Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellaiche (US 2018/0024562).

As to claims 1, 19, and 20, Bellaiche discloses a server/computer-implemented method/ non-transitory, computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to: 
receive first navigational information from a first vehicle [0011]; 
receive second navigational information from a second vehicle, wherein the first navigational information and the second navigational information are associated with a road segment [0011]; 
divide the first navigational information into at least a first portion and a second portion, and divide the second navigational information into at least a first portion and a second portion, wherein the first portion of the first navigational information and the first portion of the second navigational information represent a common first section of the road segment, and wherein the second portion of the first navigational information and the second portion of the second navigational information represent a common second section of the road segment (Fig. 9A; [0017: “patches”], [0223]); 
Bellaiche discloses the instant limitation by teaching, at least: “the reconstructed trajectories may be developed by stitching together segments of motion for the vehicle, using, e.g., ego motion estimation (e.g., three dimensional translation and three dimensional rotation of the camera, and hence the body of the vehicle). The rotation and translation estimation may be determined based on analysis of images captured by one or more image capture devices along with information from other sensors or devices”, “navigation information collected (e.g., detected, sensed, or measured) by vehicles 1205, 1210, 1215, 1220, and 1225 may be transmitted to server 1230…In some embodiments, the trajectory may be reconstructed based on data sensed…in some embodiments, the trajectory may be determined…based on sensed ego motion of the camera, which may indicate three dimensional translation and/or three dimensional rotations (or rotational motions)”, and “rotated BRIEF (ORB) detector”); 
generate a road model based on the aligned portions ([0007]; Fig. 13, Fig. 14); and 
send at least a portion of the aligned navigational information road model to one or more vehicles for use in navigating the one or more vehicles along the common road segment [0328].

As to claim 2, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein a length of the first road common first section is the same as a length of the second road common second section ([0222]; “any suitable length”).

As to claim 3, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the length of the common first section and the length of the common second section are each between 45 and 65 meters ([0222]; “any suitable length”).

As to claim 4, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein a length of at least one of the common first section or the common second section is based at least in part on a curvature of at least a portion of the common road segment ([0222]; “any suitable length”).

As to claim 5, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to: divide first navigational information into a third portion, and divide the second navigational information into a third portion, wherein the third portion of the first navigational information and the third portion of the second navigational information represent a common third section of the road segment; and align the third portion of the first navigational information with the third portion of the second navigational information (Fig. 9A).

As to claim 6, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the first navigational information or the second navigational information is received over a network [0014].

As to claim 7, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the first navigational information or the second navigational information includes global positioning system (GPS) information [0005].

As to claim 8, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the first navigational information includes a first location of at least one landmark based on one or more images captured by a camera included in the first vehicle and the second navigational information includes a second location of the at least one landmark based on one or more images captured by a camera included in the second vehicle [0359].



As to claim 10, Bellaiche further discloses the non-transitory, computer-readable medium of claim 8, wherein the at least one landmark includes a road marking, a road sign, or a traffic light [0230, 0361].

As to claim 11, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to: correlate the aligned portions with a global coordinate system; and store the correlated aligned portions in association with the common road segment [0202].

As to claim 12, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the first vehicle collected the first navigational information and the second vehicle collected the second navigational information during a predetermined time period [0243, 0260].

As to claim 13, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the first vehicle collected the first navigational information over a first number of drives and the second vehicle collected the second navigational information over a second number of drives [0243, 0265].

As to claim 17, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the first navigational information or the second navigational information are rotated relative to the common point until at least a portion of the first navigational information at least partially overlaps with at least a portion of the second navigational information [0257, 0279].

As to claim 18, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the one or more vehicles include autonomous vehicles [0002].

As to claim 21, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein aligning the first portion of the first navigational information with the first portion of the second navigational information includes rotation and translation of at least one of the first portion of the first navigational information or the first portion of the second navigational information [0257, 0279].

As to claim 22, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the first portion of the first navigational information and the second portion of the first navigational information are joined at a common point (Fig. 9A).

As to claim 23, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the first portion of the second navigational information and the second portion of the second navigational information are joined at a common point (Fig. 9A).

As to claim 24, Bellaiche further discloses the non-transitory, computer-readable medium of claim 1, wherein the first portion and the second portion of the first navigational information are associated with a first plurality of captured image frames, and wherein the first portion and the second portion of the second navigational information are associated with a second plurality of captured image frames [0162].

As to claim 25, Bellaiche further discloses wherein the first section and the second section share a common point, and wherein rotating the second portion of the second navigational information relative to the second portion of the first navigational information includes rotating the second portion of the second navigational information about the common point ([0284]; “The spline may include one or more three dimensional polynomials of different orders connecting (e.g., fitting) data points of the three dimensional geometry data of the road”).

As to claim 26, Bellaiche further discloses wherein a length of at least one of the common first section or the common second section is determined based on a density of data points collected along the road segment ([0225]; Although Bellaiche does not use the exact term of “density of data points” in this disclosure, the disclosed “third degree polynomials requiring about 192 bytes of data for every 100m[, i.e., a common section]” is interpreted to be an equivalent disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bellaiche.

As to claims 14 and 15, Bellaiche discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the first number of drives and the second number of drives are equal and wherein the first number of drives and the second number of drives are not equal.
.

Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 USC 112b are persuasive, the rejections have been withdrawn.
Applicant’s arguments with respect to claim rejections under 35 USC 102 are not persuasive.  Noting that Bellaiche aligns first and second sets of drive data longitudinally does not preclude, contradict, or otherwise negate Bellaiche teaching aligning first and second sets of navigation information including rotating the second portion of the second navigational information relative to the second portion of the first navigational information.  In any case, Bellaiche does indeed teach aligning first and second sets of navigation information including rotating the second portion of the second navigational information relative to the second portion of the first navigational information, as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664